DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 8/22/2022 has been entered. Claims 1-14 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 5/20/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/049221, hereinafter Sullivan in view of United States Application Publication No. 2015/0008144, hereinafter Gumbrecht.
Regarding claim 1, Sullivan teaches a method for collecting and analyzing osmolarity in a bodily fluid (abstract and paragraph [012]), comprising: collecting a bodily fluid with a channel (paragraph [065]), and measuring an electrochemical impedance of the bodily fluid to determine osmolarity with a sensor (paragraph [065]), wherein said sensor comprises a substrate (paragraph [065]) and a screen printed electrode (paragraph [065], the electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired) operably configured to provide the electrochemical impedance measurement of the bodily fluid (paragraph [065]).
Sullivan fails to teach absorbing said bodily fluid with an absorbent material and that the substrate is coupled to said absorbent material.
Gumbrecht teaches a method for the electrochemical analysis of bodily fluids in which a membrane which is a lateral flow paper made from nitrocellulose absorbs the liquid sample and transports it well to the electrodes and leads along with a good wetting of the electrodes with the sample liquid to be examiner and leads to a good electrical contact via the membrane saturated with the liquid sample between electrodes is made possible (Gumbrecht, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have absorbed the bodily fluid with an absorbent material and measure the electrochemical impedance of the absorbed bodily fluid along with having the substrate coupled to the absorbent material because a lateral flow paper made from nitrocellulose absorbs the liquid sample and transports it well to the electrodes and leads along with a good wetting of the electrodes with the sample liquid to be examiner and leads to a good electrical contact via the membrane saturated with the liquid sample between electrodes is made possible (Gumbrecht, paragraph [0012]).
Regarding claim 2, Sullivan teaches wherein said bodily fluid is tear fluid (paragraph [011]).
Regarding claim 6, Sullivan teaches wherein said fluid is salvia or urine (paragraph [052]).

Claims 1, 2, 6, 12 and 13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Gumbrecht and United States Application Publication No. 2010/0291611, hereinafter Bolbot.
Regarding claim 1, Sullivan teaches a method for collecting and analyzing osmolarity in a bodily fluid (abstract and paragraph [012]), comprising: collecting a bodily fluid with a channel (paragraph [065]), and measuring an electrochemical impedance of the bodily fluid to determine osmolarity with a sensor (paragraph [065]), wherein said sensor comprises a substrate (paragraph [065]) and an electrode (paragraph [065]) operably configured to provide the electrochemical impedance measurement of the bodily fluid (paragraph [065]).
Sullivan fails to teach absorbing said bodily fluid with an absorbent material and that the substrate is coupled to said absorbent material.
Gumbrecht teaches a method for the electrochemical analysis of bodily fluids in which a membrane which is a lateral flow paper made from nitrocellulose absorbs the liquid sample and transports it well to the electrodes and leads along with a good wetting of the electrodes with the sample liquid to be examiner and leads to a good electrical contact via the membrane saturated with the liquid sample between electrodes is made possible (Gumbrecht, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have absorbed the bodily fluid with an absorbent material and measure the electrochemical impedance of the absorbed bodily fluid along with having the substrate coupled to the absorbent material because a lateral flow paper made from nitrocellulose absorbs the liquid sample and transports it well to the electrodes and leads along with a good wetting of the electrodes with the sample liquid to be examiner and leads to a good electrical contact via the membrane saturated with the liquid sample between electrodes is made possible (Gumbrecht, paragraph [0012]).
If it is determined that the electrode being screen printed is pertinent to patentability, then Sullivan would fail to teach this limitation.
Bolbot teaches an assay in which electrodes are deposited by screen printing on the substrate (Bolbot, paragraph [0535]).
Examiner further finds that the prior art contained a device/method/product (i.e., screen printing an electrode) which differed from the claimed device by the substitution of component(s) (i.e., metal evaporation of electrodes) with other component(s) (i.e., screen printing of electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., metal evaporation of electrodes with screen printing of electrodes), and the results of the substitution (i.e., forming electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the metal evaporation of electrodes of reference Sullivan with screen printing of electrodes of reference Bolbot, since the result would have been predictable.
Regarding claim 2, Sullivan teaches wherein said bodily fluid is tear fluid (paragraph [011]).
Regarding claim 6, Sullivan teaches wherein said fluid is salvia or urine (paragraph [052]).
Regarding claim 12, modified Sullivan, as described above, teaches all limitations of claim 1; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a multiplicity of screen printed layers of conductive inks.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multiplicity of layers including a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).
Regarding claim 13, modified Sullivan, as described above, teaches all limitations of claim 1; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a screen printed layer of a conductive carbon ink, a conductive silver chloride ink and an insulating material.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Gumbrecht with or without Bolbot in view of P. Versura, V. Profazio & E. C. Campos (2010) Performance of Tear Osmolarity Compared to Previous Diagnostic Tests for Dry Eye Diseases, Current Eye Research, 35:7, 553-564, DOI: 10.3109/02713683.2010.484557, hereinafter Versura.
Regarding claim 3, Sullivan and Gumbrecht with or without Bolbot teach detecting an indication of dry eye, wherein dry eye is indicated by a measured osmolarity (paragraph [053]).
However, they fail to each the osmolarity range in which dry eye is indicated.
Versura teaches that tear osmolarity of 305 mOsm/L is utilized as a cut-off value for dry eye, with 309 mOsm/L being a cut-off for moderate dry eye based upon a study regarding dry eye and the determined osmolarity of the dry eye (Versura, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized 305 mOsm/L as a cut-off for the determiniation of dry eye because studies show that osmolarities greater than 305 mOsm/L are an indication of dry eye (Versura, abstract).
Regarding claim 4, Sullivan teaches further comprising treating dry eye based on said osmolarity (paragraph [053]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Gumbrecht and Versura with or without Bolbot as applied to claim 4 above, and further in view of United States Application Publication No. 2010/0310622, hereinafter Chauhan.
Regarding claim 5, Sullivan, Gumbrecht and Versura with or without Bolbot teach all limitations of claim 4, however, they fail to teach the method of treating the dry eye.
Chauhan teaches wherein said treating includes the insertion of a punctual plug (occlusion) to block tear draining so that the patient can have relief from dry eye by increasing the availability of medications applied to the patient’s eyes (Chauhan, paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized punctual occlusion as the treatment for dry eye because it would increase the availability of medications applied to the patient’s eyes (Chauhan, paragraph [0031]).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Gumbrecht in view of Bolbot and WO 2015/188107, hereinafter Labelle.
Regarding claim 7, Sullivan teaches a method for analyzing osmolality in a bodily fluid sample (abstract and paragraph [012]), comprising measuring an electrochemical impedance of said bodily fluid sample with a device to determine osmolality (paragraph [065]), wherein the device comprises a screen printed electrode (paragraph [065], the electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired).
Sullivan fails to teach the bodily fluid sample is absorbed onto an absorbent material.
Gumbrecht teaches a method for the electrochemical analysis of bodily fluids in which a membrane which is a lateral flow paper made from nitrocellulose absorbs the liquid sample and transports it well to the electrodes and leads along with a good wetting of the electrodes with the sample liquid to be examiner and leads to a good electrical contact via the membrane saturated with the liquid sample between electrodes is made possible (Gumbrecht, paragraph [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have absorbed the bodily fluid with an absorbent material and measure the electrochemical impedance of the absorbed bodily fluid because a lateral flow paper made from nitrocellulose absorbs the liquid sample and transports it well to the electrodes and leads along with a good wetting of the electrodes with the sample liquid to be examiner and leads to a good electrical contact via the membrane saturated with the liquid sample between electrodes is made possible (Gumbrecht, paragraph [0012]).
Sullivan and Gumbrecht fail to teach the screen printed electrode comprises a multiplicity of screen printed layers of inks, the multiplicity of screen printed layers comprising an ordered arrangement of a conductive carbon ink, a conductive silver chloride ink and an insulating material.
Bolbot teaches that the screen printed electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).
Sullivan, Gumbrecht and Bolbot fail to teach a conductive mesoporous carbon ink layer.
Labelle teaches an electrochemical sensor in which a mesoporous carbon electrode is utilized as a mesoporous carbon electrode produces a remarkable increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., using a mesoporous carbon electrode), and that in combination, each element merely would have performed the same function as it did separately (i.e., conducting electricity), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine a mesoporous carbon electrode of reference Labelle with the electrode of reference Sullivan, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a mesoporous carbon ink layer to the device of Sullivan because it would increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
If it is determined that the electrode being screen printed is pertinent to patentability, then modified Sullivan, as disclosed above, would fail to teach this limitation.
Bolbot further teaches an assay in which electrodes are deposited by screen printing on the substrate (Bolbot, paragraph [0535]).
Examiner further finds that the prior art contained a device/method/product (i.e., screen printing an electrode) which differed from the claimed device by the substitution of component(s) (i.e., metal evaporation of electrodes) with other component(s) (i.e., screen printing of electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., metal evaporation of electrodes with screen printing of electrodes), and the results of the substitution (i.e., forming electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the metal evaporation of electrodes of reference Sullivan with screen printing of electrodes of reference Bolbot, since the result would have been predictable.
Regarding claim 8, Sullivan teaches wherein said fluid is blood serum (paragraph [052]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Gumbrecht, Bolbot and Labelle in view of United States Application Publication No. 2016/0120438, hereinafter Cima.
Regarding claims 9-11, Sullivan, Gumbrecht, Bolbot and Labelle teach the detection and determination of diseases and conditions relating the osmolarity of tears (paragraph [055]) and the measuring of the osmolarity of blood (paragraph [052]). However, they fail to teach what the measuring of the osmolarity of blood can indicate and then treatment of the condition and increasing fluid intake for dehydration and increasing salts for overhydration.
Cima teaches the measuring of blood serum osmolality and that serum osmolality between 278-300 mOsm/kg is normal (Cima, paragraph [0053]), serum osmolality greater than 300 mOsm/kg indicates dehydration (Cima, paragraph [0054]) and serum osmolality greater lower than 278 mOsm/kg indicates overhydration (Cima, paragraph [0055]) so that treatment for the patient can then be determined if the patient has a hydration imbalance (Cima, paragraph [0116]) and if the patient is dehydrated increasing the fluid intake (Cima, paragraph [0117]) thereby allowing efficient treatment for a specific hydration imbalance (Cima, paragraphs [0116]-[0118]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined that normal osmolality is between 275-295 mOsm/kg and values above that indicate dehydration and values below indicate overhydration and then treating dehydration by increasing the fluid intake of the patient because it would allow for efficient treatment of the patient to be determined if the patient has a hydration imbalance (Cima, paragraphs [0116]-[0118]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Gumbrecht and Bolbot as applied to claim 13 above, and further in view of Labelle.
Regarding claim 14, modified Sullivan, as disclosed above, teaches wherein the screen printed electrode comprises a multiplicity of screen printed layers of inks, the multiplicity of screen printed layers comprising an ordered arrangement of the conductive carbon ink, the conductive silver chloride ink, the insulating material (see supra).
However, Sullivan, Gumbrecht and Bolbot fails to teach a conductive mesoporous carbon ink layer.
Labelle teaches an electrochemical sensor in which a mesoporous carbon electrode is utilized as a mesoporous carbon electrode produces a remarkable increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., using a mesoporous carbon electrode), and that in combination, each element merely would have performed the same function as it did separately (i.e., conducting electricity), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine a mesoporous carbon electrode of reference Labelle with the electrode of reference Sullivan, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a mesoporous carbon ink layer to the device of Sullivan because it would increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/22/2022, with respect to the rejection(s) of claim(s) 1, 2 and 6 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan and Gumbrecht.
Applicant’s arguments, see pages 6-7, filed 8/22/2022, with respect to the rejection(s) of claim(s) 1, 2, 6, 12 and 13 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan, Gumbrecht and Bolbot.
Applicant’s arguments, see pages 7-8, filed 8/22/2022, with respect to the rejection(s) of claim(s) 7 and 8 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sullivan, Gumbrecht, Bolbot and LaBelle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796